Opinion issued September 10, 2013




                                    In The

                           Court of Appeals
                                For The

                       First District of Texas
                        ————————————
                          NOS. 01-13-00244-CV
                               01-13-00308-CV
                        ———————————
  THE UNIVERSITY OF TEXAS M.D. ANDERSON CANCER CENTER,
                        Appellant
                                     V.
                  ROBERT K. TCHOLAKIAN, Appellee

                                    ****

 IN RE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER,
                          Relator



                 On Appeal from the 129th District Court
                         Harris County, Texas
                   Trial Court Cause No. 2011-44889

          Original Proceeding on Petition for Writ of Mandamus
                           MEMORANDUM OPINION

      Appellant, The University of Texas M. D. Anderson Cancer Center, has filed

an unopposed motion to dismiss the appeal. No opinion has issued. Accordingly,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We

dismiss all other pending motions as moot.

      On April 10, 2013, relator, The University of Texas M. D. Anderson Cancer

Center, filed a petition for writ of mandamus. See TEX. R. APP. P. 52. Relator has

now filed “Relator’s Motion to Dismiss Petition for Writ of Mandamus,” stating

that “the parties have finally settled this case” and requesting that the Court dismiss

the original proceeding.

      Accordingly, we grant the motion and dismiss the petition for writ of

mandamus. We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Massengale.




                                          2